                                                                               CLERKS OFFICE U.S. DIST. COURT
                                                                                  AT CHARLOTTESVILLE, VA
                                                                                        FILED
                                                                                     08/08/2019
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA                     JULIA C. DUDLEY, CLERK
                                    Charlottesville Division                       BY: /s/ J. JONES
                                                                                      DEPUTY CLERK
  ELIZABETH SINES et al.,                       )
       Plaintiffs,                              )       Civil Action No. 3:17-cv-00072
                                                )
  v.                                            )       THIRD ORDER TO DEFENDANT
                                                )       ELLIOT KLINE
                                                )
  JASON KESSLER et al.,                         )       By:    Joel C. Hoppe
            Defendants.                         )              United States Magistrate Judge

          On July 3, 2019, the Court issued an Order directing Defendant Elliot Kline to comply

  with specific steps and deadlines, within twenty-one days, to satisfy his long overdue discovery

  obligations. See Order of July 3, 2019, at 1–3, ECF No. 516. On August 8, the Court held a status

  conference call with Kline and Plaintiffs’ counsel to discuss his compliance. Kline still has not

  responded to Plaintiffs’ written discovery requests or given his old cell phone to the Third Party

  Discovery Vendor for imaging. See id. at 1–2. Accordingly, Kline is directed to comply with the

  following schedule:

         1. By 4:30 p.m. EDT on Friday, August 9, 2019, Kline shall provide his new cell phone

  number to the Court Clerk’s Office and to Plaintiff’s counsel. The phone number will not be

  posted on the public docket. See ECF No. 526.

         2. On or before Wednesday, August 14, 2019, Kline shall make available to the Third

  Party Discovery Vendor for imaging and collection any electronic devices (including the old cell

  phone) and social media account credentials identified on his Certification Form. See Order of

  July 3, 2019, at 2; Order of June 21, 2019, at 3, ECF No. 508; Order of Mar. 4, 2019, at 3, ECF

  No. 440. After the Discovery Vendor has collected all ESI responsive to the parties’ agreed-upon

  search terms, the Court will set another deadline for Kline to review the results and produce all

  nonprivileged materials to Plaintiffs’ counsel. See Order of June 21, 2019, at 3 n.2.

                                                    1

Case 3:17-cv-00072-NKM-JCH Document 538 Filed 08/08/19 Page 1 of 2 Pageid#: 5991
         3. On or before Friday, August 16, 2019, Kline shall provide complete and accurate

  written answers to Plaintiffs’ First Set of Interrogatories and Requests for Production of

  Documents. See Order of July 3, 2019, at 2; Order of June 21, 2019, at 3 & n.2; Order of Mar.

  26, 2018, at 3, ECF No. 287. Kline shall also produce or permit inspection of any requested

  documents or ESI that were not collected by the Discovery Vendor. See id.

         It is so ORDERED.

         The Clerk shall send a copy of this Order to the parties.

                                                       ENTER: August 8, 2019



                                                       Joel C. Hoppe
                                                       U.S. Magistrate Judge




                                                   2

Case 3:17-cv-00072-NKM-JCH Document 538 Filed 08/08/19 Page 2 of 2 Pageid#: 5992
